Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25                          Desc: Main
                         Document Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
 -------------------------------------------------------------x
 In re:
                                                                  PROMESA
 THE FINANCIAL OVERSIGHT AND                                      Title III
 MANAGEMENT BOARD FOR PUERTO RICO,

           as representative of                                   No. 17 BK 3567-LTS

 PUERTO RICO HIGHWAYS AND                                         (Jointly Administered)
 TRANSPORTATION AUTHORITY
          Debtors.1
 -------------------------------------------------------------x
 THE SPECIAL CLAIMS COMMITTEE OF THE
                                                                  PROMESA Title III
 FINANCIAL OVERSIGHT AND MANAGEMENT
 BOARD FOR PUERTO RICO, ACTING BY AND
                                                                  Adv. Proc. No.19-365-LTS
 THROUGH ITS MEMBERS,
           and
 THE OFFICIAL COMMITTEE OF UNSECURED
 CREDITORS OF ALL TITLE III DEBTORS (OTHER
 THAN COFINA),
          as section 926 trustee of
 PUERTO RICO HIGHWAYS AND
 TRANSPORTATION AUTHORITY
          Plaintiffs,
 v.
 BANCO POPULAR DE PUERTO RICO AS TRUSTEE
 FOR POPULAR BALANCED IRA TRUST FUND;


The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the
last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i)
Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal
Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No.
17 BK 3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and
Transportation Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of
Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the Commonwealth
of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax ID:
9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-
LTS) (Last Four Digits of Federal Tax ID: 3747) (Title III case numbers are listed as Bankruptcy Case
numbers due to software limitations).
Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25                   Desc: Main
                         Document Page 2 of 7



 BANCO POPULAR DE PUERTO RICO, AS
 TRUSTEE; BRIGADE CAPITAL MANAGEMENT,
 LP; CANYON CAPITAL ADVISORS LLC;
 GOLDENTREE ASSET MANAGEMENT LP;
 KNIGHTHEAD CAPITAL MANAGEMENT, LLC;
 OPPENHEIMERFUNDS, INC.; POPULAR HIGH
 GRADE FIXED INCOME FUND, INC.; POPULAR
 INCOME PLUS FUND, INC.; SANTANDER ASSET
 MANAGEMENT, LLC; TACONIC CAPITAL
 ADVISORS L.P.; TACONIC MASTER FUND 1.5 L.P.;
 TACONIC OPPORTUNITY MASTER FUND L.P.
                               Defendants.
 -------------------------------------------------------------x



                                     CERTIFICATE OF SERVICE


       I, Jamie B. Herszaft, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the solicitation, claims and noticing agent for the Debtors in the above-captioned cases
under Title III of the Puerto Rico Oversight, Management, and Economic Stability Act
(PROMESA).


       On July 18, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Notice Parties
Service List attached hereto as Exhibit A:

    •   Plaintiffs and Debtors the Commonwealth of Puerto Rico’s and the Puerto Rico
        Highways and Transport Authority’s (Through their Respective Sole Representation the
        FOMB) Status Report and Proposed Case Management Order in Connection with
        Adversary Proceeding Numbers 19-362, 19-363, 19-364, and 19-365 [Docket No. 6]

    •   Superseding Status Report of the Debtors and Alternative Proposed Case Management
        Orders of Debtors and Certain Defendants in Connection with Adversary Proceeding
        Numbers 19-362, 19-363, 19-364, and 19-365 [Docket No. 7]




                                                                                       SRF 34450
Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25   Desc: Main
                         Document Page 3 of 7
Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25   Desc: Main
                         Document Page 4 of 7



                                  Exhibit A
                                                        Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25                                                                            Desc: Main
                                                                                 Document Page 5 of 7
                                                                                                                                  Exhibit A
                                                                                                                           Notice Parties Service List
                                                                                                                           Served as set forth below


                     DESCRIPTION                                         NAME                                                        ADDRESS                                                    EMAIL                                METHOD OF SERVICE
                                                                                                   Attn: A.J. Bennazar-Zequeira, Héctor M. Mayol Kauffmann, Francisco del
                                                                                                   Castillo Orozco
Counsel to the Official Committee of Retired                                                       Edificio Union Plaza, Piso 17, Oficina 1701                            ajb@bennazar.org bgm.csp@bennazar.org
Employees of Puerto Rico & the Official Committee of                                               Avenida Ponce de León #416                                             hector.mayol@bennazar.org
Retirees                                             Bennazar, García & Milián, C.S.P.             Hato Rey, San Juan PR 00918                                            francisco.delcastillo@bennazar.org              Email

                                                                                                 Attn: Arturo Diaz-Angueira & Katiuska Bolanos-Lugo, Angel J. Valencia
Counsel to Puerto Rico Fiscal Agency and Financial                                               PO Box 364966
Advisory Authority, as fiscal agent for Puerto Rico                                              403 Muoz Rivera Avenue                                                         Adiaz@cnrd.com Kbolanos@cnrd.com
Electric Power Authority                                Cancio, Nadal, Rivera & Diaz, PSC        San Juan PR 00918-3345                                                         avalencia@cnrd.com                        Email
                                                                                                 Attn: Juan J. Casillas Ayala, Esq., Diana M. Batlle-Barasorda, Esq., Alberto
                                                                                                 J. E. Añeses Negrón, Esq., Ericka C. Montull-Novoa, Esq., Luis Torres &
                                                                                                 Alberto J. E. Añeses-Negrón, Esq.
Counsel to the Official Committee of Unsecured                                                   El Caribe Office Building                                                      jcasillas@cstlawpr.com dbatlle@cstlawpr.com
Creditors, Baxter Sales & Distribution Puerto Rico                                               53 Palmeras Street, Ste. 1601                                                  aaneses@cstlawpr.com emontull@cstlawpr.com
Corp. (Top 20 Creditor)                                 Casillas, Santiago & Torres, LLC         San Juan PR 00901-2419                                                         ltorres@cstlawpr.com AAneses@cstlawpr.com Email
                                                                                                 Daniel Patrick Moynihan Courthouse
                                                                                                 United States District Court
United States District Court for the District of Puerto                                          500 Pearl St., Suite 3212
Rico                                                    Chambers of Honorable Laura Taylor Swain New York NY 10007-1312                                                                                                   Overnight Mail
Counsel to Puerto Rico Fiscal Agency and Financial                                               Attn: David Cleary, John Hutton, Kevin D. Finger, Nathan A. Haynes             Clearyd@gtlaw.com Huttonj@gtlaw.com
Advisory Authority, as fiscal agent for Puerto Rico                                              200 Park Avenue                                                                Haynesn@gtlaw.com fingerk@gtlaw.com
Electric Power Authority                                Greenberg Traurig, LLP                   New York NY 10016                                                              haynesn@gtlaw.com                         Email
                                                                                                 Attn: Melissa Root, Catherine Steege
Counsel to the Official Committee of Retired                                                     353 N. Clark Street
Employees of Puerto Rico                                Jenner & Block, LLP                      Chicago IL 60654                                                               mroot@jenner.com csteege@jenner.com       Email
                                                                                                 Attn: Robert Gordon, Richard Levin, Carl N. Wedoff
Counsel to the Official Committee of Retired                                                     919 Third Ave                                                                  rgordon@jenner.com rlevin@jenner.com
Employees of Puerto Rico                                Jenner & Block, LLP                      New York NY 10022-3908                                                         cwedoff@jenner.com                        Email
                                                                                                 Attn: Angel Perez & Luisette Negron
                                                                                                 American Intl. Plaza, 250 Ave.
                                                                                                 Luis Munoz Rivera
Top 20 Unsecured Creditor, COFINA                       KPMG, LLC                                San Juan PR 00918                                                              aperez@kpmg.com Lnegron@kpmg.com          Email
                                                                                                 Attn: Thomas Hommell, Abhishek Kalra & Pamela Simons
                                                                                                 1271 Avenue of the Americas 35th Floor
Top 20 Unsecured Creidtor, COFINA                       Lehman Brothers Holdings, Inc.           New York NY 10020                                                              abhishek.kalra@lehmanholdings.com         Email
                                                                                                 Attn: Carolina Velaz-Rivero, Esq., Luis C. Marini-Biaggi, Esq., María Teresa
                                                                                                 Álvarez Santos, Esq.
                                                                                                 MCS Plaza, Suite 500                                                           cvelaz@mpmlawpr.com
Counsel to Puerto Rico Fiscal Agency and Financial                                               255 Ponce de León Ave.                                                         lmarini@mpmlawpr.com
Advisory Authority                                      Marini Pietrantoni Muñiz, LLC            San Juan PR 00917                                                              malvarez@mpmlawpr.com                     Email
                                                                                                 Attn: Hermann Bauer, Esq., Ubaldo M. Fernández, Daniel J. Perez Refojos,
                                                                                                 & Carla García Benítez                                                         hermann.bauer@oneillborges.com
                                                                                                 American International Plaza                                                   daniel.perez@oneillborges.com
Counsel to Debtor and to the Oversight Board and                                                 250 Munoz Rivera Ave., Suite 800                                               ubaldo.fernandez@oneillborges.com
UTIER                                                   O’Neill & Borges, LLC                    San Juan PR 00918-1813                                                         Carla.garcia@oneillborges.com             Email
                                                                                                 Attn: Elizabeth Lemond McKeen & Ashley Pavel
Counsel to the Puerto Rico Fiscal Agency and Financial                                           610 Newport Center Drive
Advisory Authority on behalf of the Governor of                                                  17th Floor
Puerto Rico & AAFAF                                     O'Melveny & Myers, LLP                   Newport Beach CA 92660                                                         emckeen@omm.com apavel@omm.com            Email




           In re: The Commonwealth of Puerto Rico, et al.
                                                                                                                                  Page 1 of 3
                                                       Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25                                                                   Desc: Main
                                                                                Document Page 6 of 7
                                                                                                                       Exhibit A
                                                                                                                Notice Parties Service List
                                                                                                                Served as set forth below


                    DESCRIPTION                                                 NAME                                     ADDRESS                                                        EMAIL                       METHOD OF SERVICE

                                                                                       Attn: John J. Rapisardi, Esq., Suzzanne Uhland, Esq., Diana M. Perez, Esq.,
Counsel to the Puerto Rico Fiscal Agency and Financial                                 Peter Friedman, Esq., Daniel L. Cantor, Esq., & William J. Sushon             jrapisardi@omm.com suhland@omm.com
Advisory Authority on behalf of the Governor of                                        7 Times Square                                                                pfriedman@omm.com dperez@omm.com
Puerto Rico & AAFAF                                    O'Melveny & Myers, LLP          New York NY 10036                                                             dcantor@omm.com                       Email
                                                                                       Attn: M. Randall Oppenheimer
                                                                                       400 South Hope Street
Counsel to the Puerto Rico Fiscal Agency and Financial                                 18th Floor
Advisory Authority                                     O'Melveny & Myers, LLP          Los Angeles CA 90071                                                          roppenheimer@omm.com                  Email
                                                                                       Attn: Madhu Pocha
                                                                                       1999 Avenue of the Stars
Counsel to the Puerto Rico Fiscal Agency and Financial                                 8th Floor
Advisory Authority                                     O'Melveny & Myers, LLP          Los Angeles CA 90067-6035                                                     mpocha@omm.com                        Email
                                                                                       Attn: Peter Friedman
Counsel to the Puerto Rico Fiscal Agency and Financial                                 1625 Eye Street, NW
Advisory Authority                                     O'Melveny & Myers, LLP          Washington DC 20006                                                           pfriedman@omm.com                     Email
                                                                                                                                                                     lucdespins@paulhastings.com
                                                                                                                                                                     andrewtenzer@paulhastings.com
                                                                                       Attn: Luc A. Despins, Esq., Andrew V. Tenzer, Esq., James R. Bliss, Esq.,     jamesbliss@paulhastings.com
                                                                                       James B. Worthington, Esq., Anthony F. Buscarino, Esq., Michael E.            jamesworthington@paulhastings.com
                                                                                       Comerford, Esq., and G. Alexander Bongartz, Esq.                              anthonybuscarino@paulhastings.com
Counsel to the Official Committee of Unsecured                                         200 Park Avenue                                                               michaelcomerford@paulhastings.com
Creditors                                                  Paul Hastings, LLP          New York NY 10166                                                             alexbongartz@paulhastings.com         Email
                                                                                       Attn: Nicholas Bassett
Counsel to the Official Committee of Unsecured                                         875 15th Street, N.W.
Creditors                                                  Paul Hastings, LLP          Washington DC 20005                                                           nicholasbassett@paulhastings.com      Email
                                                                                       Attn: Guy Brenner
Counsel to Debtor (Financial Oversight and                                             1001 Pennsylvania Avenue, NW
Management Board as Representative for the                                             Suite 600 South
Debtors)                                                   Proskauer Rose, LLP         Washington DC 20004                                                           gbrenner@proskauer.com                Email


                                                                                                                                                                 mbienenstock@proskauer.com
                                                                                                                                                                 ppossinger@proskauer.com
                                                                                                                                                                 ebarak@proskauer.com mzerjal@proskauer.com
                                                                                                                                                                 sratner@proskauer.com
                                                                                                                                                                 tmungovan@proskauer.com
                                                                                       Attn: Martin J. Bienenstock, Paul V. Possinger, Ehud Barak, Maja Zerjal,  bbobroff@proskauer.com
                                                                                       Lary Alan Rappaport, Michael A. Firestein, Stephen L. Ratner, Timothy W. mfirestein@proskauer.com
                                                                                       Mungovan, Bradley R. Bobroff, Chantel L. Febus, Kevin J. Perra, Julia D.  lrappaport@proskauer.com
                                                                                       Alonzo, Jonathan E. Richman, Jeffrey W. Levitan, Brian S. Rosen, Kevin J. cfebus@proskauer.com kperra@proskauer.com
                                                                                       Perra, Margaret A. Dale, Gregg M. Mashberg, Margaret A. Dale, Gregg M. jerichman@proskauer.com
Counsel to Debtor (Financial Oversight and                                             Mashberg, Mark Harris                                                     jalonzo@proskauer.com
Management Board as Representative for the                                             Eleven Times Square                                                       JLevitan@proskauer.com
Debtors)                                                   Proskauer Rose, LLP         New York NY 10036                                                         BRosen@proskauer.com                       Email
Counsel to Debtor (Financial Oversight and                                             Attn: Michael R. Hackett, William D. Dalsen
Management Board as Representative for the                                             One International Place                                                   wdalsen@proskauer.com
Debtors)                                                   Proskauer Rose, LLP         Boston MA 02110                                                           MHackett@proskauer.com                     Email
                                                                                       Attn: Steven O. Weise, Lary Alan Rappaport
Counsel to Debtor (Financial Oversight and                                             2049 Century Park East
Management Board as Representative for the                                             32nd Floor                                                                sweise@proskauer.com
Debtors)                                                   Proskauer Rose, LLP         Los Angeles CA 90067-3206                                                 LRappaport@proskauer.com                   Email




          In re: The Commonwealth of Puerto Rico, et al.
                                                                                                                       Page 2 of 3
                                                        Case:19-00365-LTS Doc#:8 Filed:07/24/19 Entered:07/24/19 16:32:25                                                                               Desc: Main
                                                                                 Document Page 7 of 7
                                                                                                                                        Exhibit A
                                                                                                                                 Notice Parties Service List
                                                                                                                                 Served as set forth below


                     DESCRIPTION                                               NAME                                                       ADDRESS                                                    EMAIL                   METHOD OF SERVICE
                                                                                                         Attn: Franco Mohammad Yassin, Esq.
                                                                                                         Roberto Sánchez Vilella (Minillas) Government Center
Puerto Rico Fiscal Agency and Financial Advisory            Puerto Rico Fiscal Agency and Financial      De Diego Ave. Stop 22
Authority                                                   Advisory Authority                           San Juan PR 00907                                                         Mohammad.Yassin@aafaf.pr.gov      Email

                                                                                                         Attn: Monsita Lecaroz Arribas, Maria D. Giannirakis, & Nancy J. Gargula
                                                                                                         Edificio Ochoa
Office of the United States Trustee for the District of                                                  500 Tanca Street Suite 301
Puerto Rico                                                 US Trustee for the District of Puerto Rico   San Juan PR 00901-1922                                                    USTP.Region21@usdoj.gov           Email




           In re: The Commonwealth of Puerto Rico, et al.
                                                                                                                                        Page 3 of 3
